Defendants-appellants Conley and defendants Ryan have recovered judgments upon a counterclaim interposed wherein it was alleged that the appellant village failed to carry out the terms of a contract whereunder water was to be furnished to the two farms owned by the defendants. The defendants Conley appeal from the judgment upon the ground of inadequacy. All the issues, except the amount of damage done certain defendants and for which counterclaims were interposed, have been determined by this court. (251 App. Div. 487.) Under the former decision, the appellant village, during the past fifty years, has been and now is, required to maintain water pipes from the reservoir into which certain streams drain, to the farm buildings and premises of the defendants Conley and Ryan. It has been determined by the trial court that defendants Conley are entitled to damages of $1,000 for breach of contract to provide water for the six years immediately preceding the commencement of this action, and to the date of the trial, and the defendants Ryan to damages of $350 for a like period. This finding is sustained by the evidence. The claim for additional damages made by the defendants Conley for diminution in the amount of milk produced from the dairy was determined by the trial court to be too speculative and conjectural. We agree in that determination. Judgments affirmed, with costs. Hill, P. J., Crapser and Heffernan, JJ., concur; Bliss, J., dissents.